OPINION,
Mr. Justice Clabk :
This is an appeal by the city of Chester from a settlement by the auditor general and state treasurer under the act of 1811 for taxes on municipal loans of the said city for the year ending first Monday of November, 1886. The case was tried without a jury under the act of April 22,1874.
The defendant is an incorporated city of this state, having a bonded indebtedness outstanding, for the year stated, amounting to $406,500. The settlement purports to have been made pursuant to the act of June 30, 1885, P. L. 193. This is not wholly inaccurate, however, as the rate according to which the settlement was made is fixed by the act of 1885, butthe settlement might more properly be said to have been made under the 42d section of the act of April 29, 1844, P. L. 501, from which the accounting officers derive their authority to act. This blunder is a matter of little importance, however, if the settlement was made under authority of law at the rate established by the act of 1885.
It is contended, in the first place, that this provision of the act of 1844 was repealed by the fourth section of the act of April 30, 1864, P. L. 218. The announcement of that conclusion by this court after the lapse of almost a quarter of a century, during all of which time state taxes on municipal loans have been regularly collected under the act of 1844, without question, would certainly be a surprise to the profession. In the very recent case of the Commonwealth v. Martin, *640107 Pa. 185, however, the precise question, was distinctly raised, and it was there plainly and explicitly ruled that the 42d section of the act of 1844 was not repealed by the act of 1864, but that the same remains in full force. To same effect is the reasoning of this court in Commonwealth v. Lehigh Valley R. Co., 104 Pa. 106, and of several of the cases there cited. That question may therefore be considered settled.
The return of the city of Chester does not show that any of the bonds were held by non-residents of the state; it may fairly be implied from the return that the bonds were all in the hands of resident owners. No question as to that can therefore arise.
The remaining questions raised upon this record are considered and determined in our opinion filed in the case of the Commonwealth v. Delaware Div. Can. Co., ante, 594.
The judgment is reversed and judgment is now entered in favor of the commonwealth and against the defendant for one thousand three hundred and forty-one dollars and forty-five cents (11,841.45), with interest at the rate of twelve per cent per annum from the 6th day of February, 1887, and costs.